IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 39985 & 39987

STATE OF IDAHO,                                   )      2013 Unpublished Opinion No. 474
                                                  )
        Plaintiff-Respondent,                     )      Filed: May 1, 2013
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ANDREW WILLIAM ACKERLAND,                         )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
        Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                  )

        Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
        County. Hon. Cheri C. Copsey, District Judge.

        Orders revoking probation and requiring execution of unified eight-year sentence,
        with three-year determinate term, for burglary and concurrent unified ten-year
        sentence, with four-year determinate term, for felony driving under the
        influence, affirmed.

        Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
        In Docket No. 39985, Andrew William Ackerland pled guilty to burglary. I.C. § 18-
1401. The district court imposed a unified eight-year sentence with a three-year determinate
term,   suspended    the   sentence   and    placed   Ackerland     on   probation.      Ackerland
admitted to violating the terms of the probation, and the district court revoked probation, retained
jurisdiction, and again placed Ackerland on probation.
        While on probation for burglary, in Docket No. 39987, Ackerland pled guilty to felony
driving under the influence (DUI). I.C. § 18-8004. The district court sentenced Ackerland to a
unified term of ten years, with a minimum period of confinement of four years, to run concurrent

                                                 1
with his burglary sentence. As a result of this guilty plea, the district court revoked probation in
the burglary case, suspended both of Ackerland’s sentences, but retained jurisdiction in both
cases. Following successful completion of his rider, the district court again placed Ackerland on
probation with the condition that he complete the Ada County Drug Court Program. Ackerland
thereafter admitted to violating the terms of his probation, and the district court revoked
probation and ordered execution of Ackerland’s underlying sentences.           Ackerland appeals,
contending that the district court abused its discretion in revoking probation and that the district
court should have sua sponte reduced his sentences.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-


                                                 2
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       Applying the foregoing standards, and having reviewed the records in these cases, we
cannot say that the district court abused its discretion either in revoking probation or in ordering
execution of Ackerland’s original sentences without modification.           Therefore, the orders
revoking probation and directing execution of Ackerland’s previously suspended sentences are
affirmed.




                                                 3